                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                         CIVIL CASE NO. 5:17-cv-00179-KDB
                   CRIMINAL CASE NO. 5:13-cr-00053-KDB-DCK-1


STONEY SHEW,                        )
                                    )
                  Petitioner,       )
                                    )
      vs.                           )                 ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
___________________________________ )


       THIS MATTER is before the Court on the Petitioner’s letter [CV1 Doc. 11], which the

Court construes as a motion for an extension of time to file a reply, and the Petitioner’s motion

[CV Doc. 22], which the Court construes as a motion to withdraw his motion to vacate filed under

28 U.S.C. § 2255.

       The Petitioner moves to withdraw his motion to vacate on the grounds that he now

recognizes that the motion is frivolous. [CV Doc. 22 at 1]. For the reasons stated in the Petitioner’s

motion, and for cause shown, the Court will grant the motion. The Petitioner’s previously filed

motion for an extension of time to file a reply will be denied as moot.

       IT IS, THEREFORE, ORDERED that:

       (1)     The Petitioner’s motion [CV Doc. 22], which the Court construes as a motion to

               withdraw, is GRANTED;



1
  Citations to the record herein contain the relevant document number referenced preceded by
either the letters “CV,” indicating that the document is docketed in Civil Case No. 5:17-cv-00179-
KDB, or the letters “CR,” indicating that the document is docketed in Criminal Case No. 5:13-cr-
00053-KDB-DCK-1.


      Case 5:13-cr-00053-KDB-DCK Document 489 Filed 08/04/20 Page 1 of 2
 (2)    The Petitioner’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

        Sentence by a Person in Federal Custody [CV Doc. 1, as amended CV Doc. 7] is

        DEEMED WITHDRAWN; and

 (3)    The Petitioner’s letter [CV Doc. 11], which the Court construes as a motion for an

        extension of time, is DENIED AS MOOT.

 The Clerk of Court is respectfully directed to terminate this civil action.

 IT IS SO ORDERED.

                                Signed: August 4, 2020




                                            2



Case 5:13-cr-00053-KDB-DCK Document 489 Filed 08/04/20 Page 2 of 2
